



COURT OF APPEAL FOR ONTARIO

CITATION: Lapple v. Canada (Attorney General), 2015 ONCA 385

DATE: 20150529

DOCKET: C59618

Simmons, Juriansz and van Rensburg JJ.A.

BETWEEN

Raymond Lapple

Appellant

and

Attorney General of Canada

Respondent

Raymond Lapple, acting in person

Vincenzo Rondinelli, duty counsel for the appellant

Michael Sims and Jim Kapches, for the respondent

Heard: March 10, 2015

On appeal from the order of Justice Robert J. MacKinnon
    of the Superior Court of Justice, dated September 17, 2014, with reasons
    reported at 2014 ONSC 5670.

Juriansz J.A.:

[1]

The appellant is currently an inmate at Beaver Creek Institution, a
    federal correctional facility. In 2009, he was charged with importing cocaine,
    conspiracy to import and possession for the purpose of trafficking. He was
    convicted of all three charges and sentenced on February 20, 2013, almost two
    years after the
Abolition of Early Parole Act,
S.C. 2011, c. 11 (
AEPA
)
    came into force and effect. The
AEPA
abolished the accelerated parole
    review (APR) regime that was available at the time the appellant committed
    his offences. Pursuant to s. 10(1) of the
AEPA
, the abolition of APR
    applied to any offender sentenced to penitentiary before, on or after March 28,
    2011, the date the
AEPA
came into effect.

[2]

The appellant brought an application for
habeas corpus,
in
    which he sought a declaration that, by virtue of s. 11(i) of the
Charter,
he has a right to accelerated parole review (APR) under the
Corrections
    and Conditional Release Act
, S.C. 1992, c. 20 (
CCRA
), ss. 119.1
    and 125-126.1, repealed. He also sought
habeas corpus
with
certiorari
in aid to review parole decisions of the Correctional Service of Canada
    and the Parole Board.

[3]

The application judge dismissed the application. He found that the
    transitional provisions of the
AEPA
that deprived the appellant of APR
    did not violate his s. 11(i)
Charter
right. He also declined to
    exercise his
habeas corpus
jurisdiction to review the parole decisions
    of the Correctional Service of Canada and the Parole Board, because the
    National Parole Board and its Appeal Division constitute a complete, expert and
    comprehensive procedure for their review.

[4]

This appeal was heard together with
Canada (Attorney General) v.
    Lewis
, 2015 ONCA 379. Like the appellant, the respondents in
Lewis
were
    non-violent offenders who were convicted and sentenced to their first
    penitentiary term after the enactment of the
AEPA
for offences
    committed before its enactment
.
In
Lewis
this court found
    that the abolition of APR had the effect of appreciably increasing the amount
    of time the respondents would be incarcerated in comparison to what they would
    have expected under the regime in place at the time they committed their
    offences. This increase in incarceration was a variation in punishment within
    the meaning of s. 11(i) of the
Charter
and was not justified under s.
    1 of the
Charter.


[5]

For the reasons in
Lewis
, I conclude find that the repeal of
    APR did violate the appellants s. 11(i)
Charter
right, and this
    infringement is not justified under s. 1. I would allow the appellants appeal
    on the constitutionality of eliminating APR for offenders who committed
    offences before, but were convicted and sentenced after, the
AEPA
came
    into force.

[6]

I would allow the appeal and order that the appellant is entitled to the
    APR regime previously in place.

Released: May 29, 2015

(PR)

R.G. Juriansz J.A.

I agree Janet
    Simmons J.A.

I agree K. van
    Rensburg J.A.


